Citation Nr: 0208500	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome with left leg radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  


The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for a herniated lumbar disc with 
assignment of a 10 percent evaluation, effective from 
February 24, 1998.  

In October 2000 the RO granted entitlement to an increased 
evaluation of 20 percent for intervertebral disc syndrome 
with left leg radiculopathy, effective from February 24, 
1998.  

This matter was previously before the Board in January 2001, 
at which time it was remanded for additional development.

In August 2001 the RO affirmed the determination previously 
entered.   

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran without good cause failed to report for several 
scheduled VA examinations associated with his claim for an 
initial increased evaluation for intervertebral disc syndrome 
with left leg radiculopathy.  


CONCLUSION OF LAW

The veteran's claim of entitlement to an initial evaluation 
in excess of 20 percent for intervertebral disc syndrome with 
left leg radiculopathy is denied as a matter of law.  38 
C.F.R. §§  3.326, 3.655 (2001); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Where there is a claim (including reopened claims) for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326(a) 
(2001).

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b) 
(2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For the 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital observation 
when required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).



The CAVC has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record. See 38 C.F.R. § 3.1(g) 
(2001).  


Factual Background and Analysis

The record reflects the veteran failed to report for three VA 
examinations scheduled in July 2001.  Further, the record 
indicates that the letters notifying the veteran of the 
scheduled examinations were sent in July 2001.

The veteran has been informed of the consequences of his 
failure to report for the scheduled VA examinations by the 
January 2001 Board remand.  Accordingly, the veteran has been 
properly notified of the consequences of his failure to 
report.  

The local representative submitted a statement on the 
appellant's behalf in April 2002.  He did not provide any 
reasons for the appellant's failure to report for scheduled 
VA examinations.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

As reported earlier, the Board has already undertaken 
attempts to develop this claim and its actions have been 
consistent with the spirit and intent of the VCAA.

No further development is warranted or even possible as the 
RO complied to the extent possible with the previous remand 
of the Board for further development and adjudicative 
actions.  In this particular case, it is the appellant's lack 
of cooperation in the development process that bears on the 
outcome of his appeal.

Given the presumption of regularity in the mailing of VA 
examination scheduling notice, and the supplemental statement 
of the case with no return of any RO correspondence as 
undeliverable, and considering the fact that the veteran has 
never contacted the RO to give an adequate reason for not 
reporting for the examination, the Board is satisfied that 
the veteran failed to report to the scheduled examinations 
without good cause.  See 38 C.F.R. § 3.655.

The Board previously remanded the case for the purpose of 
affording the veteran comprehensive examinations for his 
service-connected intervertebral disc syndrome with left leg 
radiculopathy in order that his claim could be properly 
considered.  As noted above, he failed to report for three 
scheduled examinations.

Therefore, the Board finds the veteran's claim for an initial 
rating in excess of 20 percent for intervertebral disc 
syndrome with left leg radiculopathy must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the fact that the veteran was 
initially provided with notice of the VCAA in its previous 
January 2001 remand, although the record does not show that 
the RO actually adjudicated the claim on the basis of its 
criteria per se.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
pursuant to the VCAA.  As set forth above, VA has already met 
all obligations to the veteran under this new law to the 
extent possible.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that additional remand for adjudication by the RO would only 
serve to further delay resolution of his claim under the 
facts and circumstance of this case.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome with left leg radiculopathy is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

